
	
		II
		112th CONGRESS
		1st Session
		S. 1336
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2011
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prevent immigration fraud and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Immigration Fraud Prevention Act of
			 2011.
		2.Misrepresentation
			(a)In
			 generalChapter 47 of title 18, United States Code, is amended by
			 inserting at the end the following:
				
					1041.Misrepresentation
						Any person
				who knowingly and falsely represents that such person is, or holds himself or
				herself out as, an attorney, an accredited representative, or any person
				authorized to represent any other person before any court or agency of the
				United States in any removal proceeding or any other case or matter arising
				under the immigration laws (as defined in section 101(a)(17) of the Immigration
				and Nationality Act (8 U.S.C. 1101(a)(17))) shall be fined under this title,
				imprisoned not more than 5 years, or
				both.
						.
			(b)Table of
			 sections amendmentThe table of sections for chapter 47 of title
			 18, United States Code, is amended by adding after the item relating to section
			 1040 the following:
				
					
						Sec. 1041.
				Misrepresentation.
					
					.
			3.Immigration
			 schemes to defraud aliens
			(a)In
			 generalChapter 63 of title
			 18, United States Code, is amended by inserting at the end the
			 following:
				
					1352.Immigration
				schemes to defraud aliensAny
				person who, in connection with any matter arising under the immigration laws
				(as defined in section 101(a)(17) of the Immigration and Nationality Act (8
				U.S.C. 1101(a)(17))) or any matter the offender claims or represents to arise
				under such immigration laws, knowingly executes a scheme or artifice to—
						(1)defraud any
				person; or
						(2)obtain or receive
				money or anything else of value from any person by means of false or fraudulent
				pretenses, representations, or promises,
						shall be
				fined under this title, imprisoned not more than 5 years, or
				both..
			(b)Table of
			 sections amendmentThe table of sections for chapter 63 of title
			 18, United States Code, is amended by adding at the end the following:
				
					
						Sec. 1352. Immigration schemes to defraud
				aliens.
					
					.
			4.Lists of counsel
			 for aliensSection 239(b)(2)
			 of the Immigration and Nationality Act (8 U.S.C. 1229(b)(2)) is amended to read
			 as follows:
			
				(2)Current lists
				of counselThe Attorney General shall compile and update, not
				less frequently than quarterly, lists of persons who, during the most recent 12
				months, have provided pro bono representation of aliens in proceedings under
				section 240 that—
					(A)include a
				description of who may represent the alien in the proceedings, including a
				notice that immigration consultants, visa consultants, and other unauthorized
				individuals may not provide such representation; and
					(B)shall be provided
				in accordance with subsection (a)(1)(E) and otherwise made generally
				available.
					.
		5.Limitation on
			 representationSection 239(b)
			 of the Immigration and Nationality Act (8 U.S.C. 1229(b)) is amended—
			(1)by redesignating paragraph (3) as paragraph
			 (4); and
			(2)by inserting after paragraph (2) the
			 following:
				
					(3)List of
				prohibitionsThe Attorney General shall—
						(A)compile a list of
				specific individuals, organizations, and practices that the Attorney General
				has determined are prohibited in the provision of representation in immigration
				proceedings, including individuals who have been convicted for a violation of
				section 1041 or 1352 of title 18, United States Code;
						(B)update the list
				compiled pursuant to subparagraph (A) not less frequently than quarterly;
				and
						(C)make such list
				available to the general
				public.
						.
			
